968 F.2d 1214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Kenneth Jerry CARSON, Jane Irene Carson, Debtors,Kenneth Jerry CARSON;  Plaintiff-Appellant,Jane Irene Carson, Plaintiff,v.Alleen M. CARMACK, Defendant-Appellee.In re Kenneth Jerry CARSON, Debtor,Kenneth Jerry CARSON, Plaintiff-Appellant,v.Daniel F. CARMACK, Trustee;  Safeco Insurance Company ofAmerica;  Ohio Casuality Company;  Alleen M.Carmack, Executrix of the Estate ofDaniel F. Carmack, deceased,Defendants-Appellees,William B. Logan, Trustee;  Charles M. Caldwell, Trustee,Trustees-Appellees.
Nos. 91-3413, 91-3932.
United States Court of Appeals, Sixth Circuit.
June 23, 1992.

Before MILBURN and NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the records and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Kenneth Carson appeals two separate district court orders affirming decisions of the bankruptcy court.   The parties have briefed the issues, Carson appearing without counsel.   Carson has filed a motion for the appointment of appellate counsel.


3
In appeal number 91-3932, Carson is ultimately seeking to overturn a decision of the bankruptcy court which found against him on his numerous claims of fraud and other wrongdoing by the named defendants.   In appeal number 91-3413, Carson disputes an award of trustee fees to the late Daniel Carmack.   All claims have at their core Carson's allegation that assets of his estate, specifically an employment discrimination claim, were mishandled.


4
Upon consideration, we find no support in the record for Carson's appeals.   This court, as well as the bankruptcy and district court judges concerned, combed the voluminous record for evidence of wrongdoing in the administration of Carson's estate.   The record contains no such evidence.   In addition, we find the award of trustee fees supportable under the guidelines found in  Cle-Ware Indus., Inc. v. Sokolsky, 493 F.2d 863, 869 (6th Cir.), cert. denied, 419 U.S. 829 (1974).   These appeals lack merit.


5
Accordingly, the motion is denied and the district courts' judgments are affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.